Case: 15-10467      Document: 00513382990         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10467
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO VALENCIA-VILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-407-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Francisco Valencia-Villa
raises an argument that is foreclosed by United States v. Hernandez, 633 F.3d
370, 374 (5th Cir. 2011), which held that a sentence within the statutory
maximum that is based upon judicially found facts does not violate the Sixth
Amendment. Accordingly, the motion for summary affirmance is GRANTED,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10467   Document: 00513382990     Page: 2   Date Filed: 02/17/2016


                                No. 15-10467

the alternative motion for an extension of time to file a brief is DENIED, and
the judgment of the district court is AFFIRMED.




                                      2